Citation Nr: 1223413	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 percent for hallux valgus of the left big toe.

4.  Entitlement to a compensable disability rating for hallux valgus of the right big toe.

5.  Entitlement to a disability rating in excess of 10 percent for migraines.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1976, September 1976 to March 1982, and December 2003 to April 2005.  The Veteran also served in the Tennessee Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.  

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for erectile dysfunction and entitlement to increased ratings for disabilities of the great toes, migraines, and hypertension are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

No allergic rhinitis has been present during the pendency of this claim.  



CONCLUSION OF LAW


Allergic rhinitis was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in an October 2007 letter, prior to the March 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his allergic rhinitis claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is no competent evidence reflecting the post-service presence of allergic rhinitis.  In the October 2007 notice, the Veteran was requested to provide any evidence showing that he currently has allergic rhinitis.  He did not submit of identify any evidence showing a diagnosis of allergic rhinitis, or treatment for nasal complaints.  As the low threshold in McLendon has not been met, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran's STRs are silent for any complaints or findings of allergic rhinitis or other nasal symptoms.  In post-service treatment records, dated in 2005, the Veteran was noted to have a history of allergic rhinitis, and used a nasal spray for treatment.  

The Veteran filed his claim for service connection for allergic rhinitis in September 2007.  Other than the few 2005 records showing treatment for allergic rhinitis, the available post-service treatment records are silent to any complaints of or a diagnosis related to chronic allergic rhinitis.  Additionally, the Veteran has not submitted any treatment records or statements evidencing any nasal disability or complaints thereof, to include allergic rhinitis during the pendency of this claim.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA, as well as the available treatment records.  

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Veteran is able to report that he currently experiences symptoms associated with a nasal disability or allergic rhinitis, he has not done so.  In sum, the Veteran has not submitted any evidence, whether by way of treatment records or correspondence to VA indicating any current allergic rhinitis.  The Board also appreciates the assertion by the Veteran's representative urging the Board to develop this claim under 38 C.F.R. § 3.317 regarding undiagnosed illnesses.  The Board finds, however, that any further development is unnecessary in light of the Veteran's lack of complaints related to allergic rhinitis during the period on appeal.  

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for allergic rhinitis is denied.  


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claims for service connection for erectile dysfunction and for increased rating claims for migraines, bilateral toe disability, and hypertension.  

Service Connection

The Veteran contends that he experiences erectile dysfunction either directly due to service or due to his service-connected disabilities-namely, his hypertension and/or PTSD.  Within a few months of discharge, in July 2005, the Veteran was first noted to have erectile dysfunction, and he is currently undergoing VA treatment for it.  

The Board finds that the Veteran has submitted evidence showing possible secondary service connection, but he has not been afforded a VA examination to determine whether his erectile dysfunction is secondary to his service-connected PTSD or hypertension, and their treatment.  Thus, under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for erectile dysfunction.  

Increased Ratings

The Veteran was most recently afforded VA examinations for his bilateral hallux valgus, migraines, and hypertension in December 2007.  In the June 2012 brief, the Veteran's representative essentially contended that symptoms associated with these disabilities have worsened since the last examinations.  In addition, VA outpatient treatment records dated in 2011 (located in the Virtual VA file) show the Veteran's complaints of increased symptoms and continued treatment associated with his hypertension, migraines, and hallux valgus.  The Veteran has even sought out surgical intervention for his hallux valgus.  Moreover, the Board finds that the December 2007 VA examination reports are too remote to determine the current level of severity of these disabilities.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examinations are required to determine the current disability levels for the disabilities for which higher ratings are sought.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims-including his National Guard treatment records.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient to determine the etiology of the Veteran's erectile dysfunction. 

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the Veteran's pertinent history and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's erectile dysfunction is etiologically related to his active service or was caused or permanently worsened by treatment for his PTSD and/or hypertension.  

The rationale for each opinion expressed must be provided. 

3.  The Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral hallux valgus, migraines, and hypertension.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s). 

The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


